DETAILED ACTION
Claims 1-26 are allowed.
This office action is in response to amendments filed on November 16th 2020. Claims 1-3, 14-17, and 19-21 have been amended. No claims have been canceled. Claim 26 have been added.  Therefore, claims 1-26 are presented here.  Claims 1, 19, and 20 are independent.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 11/16/2020 regarding the rejection of claims under 35 U.S.C. 103 in view of amendments are persuasive thus, the 103 rejection to claims are withdrawn.

Allowable Subject Matter
Claims 1-26 are allowed over prior art of record.

EXAMINER’S Statement of reason for Allowance
The following is an examiner’s statement of reason for allowance:  Independent claims 1, 19, and 20 allowed in view of prior art.
The prior art of Garipov et al. (WO 2017/031459) discloses, a data schema stores both data and metadata as data in a hierarchical, extensible schema made of three classes of objects. The data schema includes algorithms that generate the data schema and provide the functionality. Container object hold master objects, which represent items in a collection. Master objects hold label-value pairs, having a label portion that provides metadata, and having a value portion that holds the data. The label portion references a second label-value pair, in which the value portion holds the metadata as data, which is retrieved at runtime. Label-value pairs may reference a child container object in master objects to create a hierarchy. The schema can retrieve data and data structures from other databases; multiple databases of different formats can be joined. Software can be stored as data and shown as active flowcharts. A graphical interface can be generated in multiple display modes, including in websites.
	The prior art of Underdal et al. (US PGPUB # 2013/0091513) discloses, a parent computer application interacts with one or more independently operating embedded child applications so as to provide an integrated seamless operating environment in which the embedded child applications are presented through the user interface of the parent application and may be controlled through the parent application. A computer operating system provides a user interface such that each installed computer application is allocated its own respective memory space 
	The prior art of Relyea et al. (US PGPUB # 2005/0091576) discloses, a programming interface provides functions for generating applications, documents, media presentations and other content. These functions allow developers to obtain services from an operating system, object model service, or other system or service.
	The prior art of Kumar et al. (US PGPUB # 2015/0046902) discloses, a system and method for facilitating execution of a portion of a process via a subprocess. An example method includes encapsulating process logic of a portion of a parent process via the subprocess, wherein the parent process is encoded via a business process language characterized by process lifecycle management functionality; using an instance of a call activity in a scope of the parent process or subprocess to activate the subprocess, yielding a called subprocess in response thereto; and employing a business process runtime engine to adjust a scope of the subprocess to inherit the scope of the process used to call the subprocess, thereby enabling the process lifecycle management functionality to govern a lifecycle of the subprocess. In a more specific embodiment, the business process language includes standard Business 
	The prior art of Brunswig et al. (US PGPUB # 2007/0276875) discloses, a method for defining a context independent architecture. The method includes positioning identifiers associated with interface elements in a hierarchy, providing a value for each identifier, the value reflecting a position for the identifier in the hierarchy relative to at least one other identifier in the hierarchy, and enabling selection of the interface elements using the identifiers in the hierarchy.
	The prior art of Goetz et al. (US PGPUB # 2007/0245318) discloses, techniques that involve application of one or more rules to a "parent" program to generate a plurality of different "child" programs are described. Each of the rules may define a respective electrode configuration modification, and each child program may be a variation of the parent based on a modification of the electrode configuration of the parent according to one of the rules. The systems or devices may generate further generations of child programs from a previous generation child program using the same one or more rules. The child programs may be provided to a user, so that the user may test the efficacy of the new programs, assisting the user in identifying desirable programs. The child programs may be relatively minor variations of the parent program, and the user may "fine tune" a generally desirable parent program by testing the child programs. 
	The prior art of Nandagopal et al. (US PGPUB # 2019/0095225) discloses, techniques for dynamically generating user interface (UI) components based on 
None of the prior of record teaches or makes obvious of features: “A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of operations comprising: generating a first mapping of a first subset of one or more variables of a parent software application to corresponding variables of a first child software application to configure a first interface of the first child software application for subsequent rendering in a second interface of a parent software application, wherein: the first child software application is different than the parent software application; the first mapping is based on names of the one or more variables of the parent software application and names of the corresponding variables of the first child software application; the variables are selected from a plurality of variables managed by the parent software application, 
None of the prior arts of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  Therefore, claim 1, 19, and 20 are considered to be allowable.   
Dependent claims 2-18 and 21-26 depend upon the above-mentioned allowable claims 1, 19, and 20 are therefore allowed by virtue of their dependency.
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time was effectively filed.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement or Reasons for allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434   


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498